
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2408
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To expand the research and awareness
		  activities of the National Institute of Arthritis and Musculoskeletal and Skin
		  Diseases and the Centers for Disease Control and Prevention with respect to
		  scleroderma, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scleroderma Research and Awareness Act
			 of 2010.
		2.National
			 institute of arthritis and musculoskeletal and skin diseases; scleroderma
			 research expansionPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Scleroderma
				researchThe Director of NIH
				may expand, intensify, and coordinate the activities of the National Institutes
				of Health with respect to scleroderma, with particular emphasis on the
				following:
					(1)Research focused
				on the etiology of scleroderma and the development of new treatment options.
					(2)Clinical research
				to evaluate new treatments options.
					(3)Basic research on
				the relationship between scleroderma and secondary conditions such as pulmonary
				hypertension, gastroparesis, Raynaud's phenomenon, Sjögren's Syndrome, and
				other diseases as determined by the
				Director.
					.
		3.Promoting public
			 awareness of sclerodermaPart
			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended
			 by adding at the end the following:
			
				399V–5.Promoting
				public awareness of sclerodermaThe Secretary may carry out an educational
				campaign to increase public awareness of scleroderma. Print, video, and
				Web-based materials distributed through this campaign may include—
					(1)basic information
				on scleroderma and its symptoms; and
					(2)information
				on—
						(A)the incidence and
				prevalence of scleroderma;
						(B)diseases and
				conditions affiliated with scleroderma; or
						(C)the importance of
				early diagnosis and treatment of
				scleroderma.
						.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
